


Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 4, 2014 (the “Effective Date”), by and between Ascent Solar Technologies,
Inc., a Delaware corporation (the “Company”), and Kong Hian Lee (aka Victor Lee)
(the “Executive”).


RECITALS


A.    The Company desires to retain the Executive in his current position as
President and Chief Executive Officer of the Company.


B.    The Executive agrees to perform the services of President and Chief
Executive Officer for the Company in accordance with the terms and conditions of
this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties contained in this Agreement, the Company and Executive agree as
follows:


1.    Term. The term of this Agreement shall commence on March 31, 2014 (the
“Start Date”) and shall continue until terminated in accordance with the
provisions of this Agreement.


2.    Duties. The Executive will devote his full business time, energies and
best efforts to the promotion of the business and affairs of the Company, with
responsibility to perform such duties customary of his title and position, and
such additional duties that may be specified from time to time by the Board of
Directors of the Company (the “Board”). The initial location at which the
Executive shall perform services for the Company shall be the Company’s
headquarters in Thornton, Colorado. Notwithstanding the foregoing nothing herein
shall prohibit Executive from spending a portion of his business time to serve
on one or more corporate boards with prior consent of the Board (which consent
is granted with respect to one board as of the date of this Agreement), or for
charitable purposes provided that such activities do not interfere with the
performance of his duties to the Company. The Company consents to Executive’s
current position with TFG Radiant Investment Group Ltd. and Tertius Financial
Group Pte Ltd. Executive’s service in his position with TFG Radiant Investment
Group Ltd., however, will be subject to compliance with the Company’s existing
policies regarding related party transactions and conflicts of interest.


3.    Compensation and Benefits.


a)    Base Compensation. In consideration of all services to be rendered by the
Executive to the Company, the Company will pay to the Executive the base salary
of three hundred thousand dollars ($300,000) per year during the Term, subject
to such increases as the Board may determine, and payable in accordance with the
Company’s standard payroll practices (“Base Salary”).


b)    Bonus Compensation. As further compensation, the Company may pay to the
Executive an annual bonus of up to one hundred percent (100%) of Base Salary, at
such times and in such amounts at the sole discretion of the Board or its
Compensation Committee.


c)    Equity Compensation. As further compensation, on the Effective Date and
upon approval by the Compensation Committee of the Board, the Company will grant
the Executive options to purchase up to 200,000 shares (“CEO Stock Options”) of
the Company’s common stock, vesting in equal amounts on the first, second, third
and fourth anniversaries of the Effective Date (i.e., 25% each year). Such CEO
Stock Options shall be granted effective as of the Effective Date, at an
exercise price equal to the closing price of the Company’s common stock on
Nasdaq on the Effective Date. Such CEO Stock Options shall be governed by and be
issued under the Company’s




--------------------------------------------------------------------------------




Fourth Amended and Restated 2005 Stock Option Plan.


d)    Performance-based Compensation. Performance criteria to be used in the
evaluation of the Executive’s performance and calculation of compensation shall
be determined and approved by the Compensation Committee of the Board, and no
performance-based compensation shall be paid or deemed vested unless and until
the Compensation Committee determines that the performance warrants such
payment.


e)    Taxes. Executive shall be solely responsible for the satisfaction of all
federal, state, local and foreign income and other individual tax arising from
or applicable to the acquisition, vesting, exercise or sale of Executive’s cash
and equity compensation.


f)    Vacation. The Executive will receive four (4) weeks of paid vacation for
each calendar year of this Agreement. Vacation will be prorated in the event of
termination pursuant to Section 5. The Executive will not be entitled to carry
over accrued but unused vacation from one contract year to the next.


g)    Benefit Plans. To the extent permitted by law and except as otherwise may
be determined by the Board, the Executive will be eligible to participate in the
Company’s standard benefit plans according to plan provisions.


4.    Confidential Information.


a)    Company Information. Executive agrees at all times during the term of his
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board, any Confidential
Information (as defined below) of the Company. For purposes of this Agreement
“Confidential Information” is defined as any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information. Confidential Information does not
include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of Executive or of others who were
under confidentiality obligations as to the item or items involved.


b)    Third Party Information. Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for the Company consistent with the Company’s agreement with such third party.


c)    Employee Invention Assignment and Non-Disclosure Agreement. The Executive
has previously executed the Company’s standard form of employee invention
assignment and non-disclosure agreement.


5.    Termination of Employment.


a)    Termination for Cause. Notwithstanding any provision contained in this
Agreement to the contrary, the Company may immediately terminate this Agreement
for Cause (as defined below) without giving advance notice to the Executive or
compensation in excess of that set forth in Section 6(a) below. For purposes of
this Agreement “Cause” includes but is not limited to the following: (i) the
conviction of the Executive or a pleading of guilty or nolo contendere to any
felony, any misdemeanor where imprisonment is imposed, or any crime involving
moral turpitude; (ii) commission of any act of theft, fraud or dishonesty, or
any knowing or negligent falsification of any Company records; (iii) a material
breach by Executive of his obligations under this Agreement, which will include
improper disclosure of the Company’s confidential or proprietary information or
a failure to perform such duties as are reasonably assigned to the Executive by
the Board, which is not cured within 30 days following written notice by the
Company of such failure; (iv) a course of conduct amounting to gross




--------------------------------------------------------------------------------




incompetence; (v) chronic and unexcused absenteeism which is not cured within 30
days following written notice by the Company of such failure; (vi) any act by
Executive of disloyalty to the Company; (vii) any violation of Executive’s other
fiduciary duties to the Company; or (viii) the Executive failing at any time to
have valid work authorization status in the U.S. for the performance of his
services under this Agreement.


b)    Termination Without Cause. Either the Company or the Executive may
terminate this Agreement without Cause on giving not less than 30 days’ prior
written notice to the other party.


c)    Disability. Unless prohibited by applicable law, this Agreement shall be
automatically terminated if the Executive suffers a Permanent Disability (as
defined below). For purposes of this Agreement, “Permanent Disability” is
defined as the Executive’s inability, due to illness, accident, or other cause,
to perform the majority of his usual duties for a period of three (3) months or
more despite reasonable accommodation by the Company. Notwithstanding the
foregoing, if the disabled Executive and the Company agree, the disabled
Executive may thereafter be employed by the Company upon such terms as may be
mutually agreeable.


d)    Death. If the Executive dies, this Agreement will automatically terminate.


e)    Transition. Upon termination of employment, the Executive shall: (1)
cooperate with the Company, to the extent reasonably requested by the Company,
to effect a smooth transition of the Executive’s responsibilities and to ensure
that the Company is aware of all matters being handled by the Executive; (2)
return to the Company all documents and other items provided to the Executive by
the Company, or developed or obtained by the Executive, in connection with his
employment with the Company, or otherwise belonging to the Company; and (3) if
requested by the Board, resign all positions the Executive holds with the
Company (including the position of a director on the Board).


6.    Compensation Upon Termination.


a)    Termination for Cause. If the Executive is terminated for Cause pursuant
to Section 5(a), the Company will pay the Executive only his Base Salary accrued
through the date of termination in accordance with the normal payroll practices
of the Company.


b)    Termination Without Cause. If the Executive is terminated by the Company
without Cause pursuant to Section 5(b) and the Executive signs and does not
revoke a release of claims with the Company (in a form reasonably acceptable to
the Company and Executive) and provided that such release of claims becomes
effective no later than sixty (60) days following the termination date or such
earlier date required by the release agreement, then (i) the Company will pay
the Executive his Base Salary for a period of twelve (12) months after the date
of termination in accordance with the normal payroll practices of the Company;
(ii) the Company will cause the CEO Stock Options (but not any pre-existing or
later granted options and restricted stock units of the Executive unless
specifically provided for by the terms of such options and units) which would
vest based on time during the 12 month period following the termination to vest
and become exercisable on the termination date; and (iii) all vested CEO Stock
Options shall remain exercisable during the 12 month period following the date
on which the Executive ceases to be a “Service Provider” (as such term is
defined in the Company’s Stock Option Plan). If the Executive terminates this
Agreement without Cause pursuant to Section 5(b), the Company will pay the
Executive his Base Salary through the effective date of termination in
accordance with the normal payroll practices of the Company.


c)    Disability. In the event of the Executive’s Permanent Disability, the
Executive shall be entitled to receive from the Company his Base Salary until
the earlier of termination of this Agreement in accordance with Section 5(c) or
the time when any disability insurance policy available through the Executive’s
employment begins to pay benefits, and thereafter the Executive will receive any
disability insurance benefits to which the Executive is entitled.


d)    Death. If this Agreement terminates due to the death of the Executive,
then any interests that the Executive may have under the provisions of this
Agreement will be payable to the Executive’s estate inclusive of




--------------------------------------------------------------------------------




Base Salary provided for in this Agreement as if the Executive terminated his
employment without Cause.


7.    Non-Competition. For a period of two (2) years after termination of the
Executive’s employment at the Company, the Executive shall not, without the
prior express written permission of the Company, work as an employee, officer,
director, consultant, contractor, advisor, or agent of any company or person in
the business of designing, manufacturing or selling thin-film photovoltaic
technology. The Executive acknowledges and agrees that the market for the
Company’s thin-film photovoltaic products is worldwide and not confined to a
discrete geographic locale, and that the identity of competitors is likely to
change over time.


8.    Non-Solicitation. The Executive agrees that for a period of two (2) years
after termination of the Executive’s employment at the Company, the Executive
shall not directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company.
Notwithstanding the foregoing, a general advertisement by a subsequent employer
of the Executive that is not specifically directed to such employees shall not
be deemed a violation of this Section 8.


9.    Board Approval. No part of this Agreement will be effective or binding
upon the parties unless and until approved or ratified by the Board or its
Compensation Committee.


10.    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


11.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement will be settled exclusively by arbitration in Denver,
Colorado, in accordance with the rules of the American Arbitration Association
then in effect by an arbitrator selected by both parties within 10 days after
either party has notified the other in writing that it desires a dispute between
them to be settled by arbitration. In the event the parties cannot agree on such
arbitrator within such 10-day period, each party will select an arbitrator and
inform the other party in writing of such arbitrator’s name and address within 5
days after the end of such 10-day period and the two arbitrators so selected
will select a third arbitrator within 15 days thereafter; provided, however,
that in the event of a failure by either party to select an arbitrator and
notify the other party of such selection within the time period provided above,
the arbitrator selected by the other party will be the sole arbitrator of the
dispute. Each party will pay its own expenses associated with such arbitration,
including the expense of any arbitrator selected by such party and the parties
will equally share the expenses of the jointly selected arbitrator. The decision
of the arbitrator or a majority of the panel of arbitrators will be binding upon
the parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereover. Punitive damages will not be awarded. The
prevailing party shall be entitled to recover reasonable attorneys fees and
costs associated with the arbitration.


12.    Absence of Conflict. The Executive represents and warrants that his
employment by the Company as described herein will not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship. As provided in Section 2 above, the Company acknowledges the
Executive’s position with TFG Radiant Investment Group Ltd. and Tertius
Financial Group Pte Ltd.


13.    Assignment. This Agreement and all rights under this Agreement will be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement will, without the written consent of the other, assign or transfer
this Agreement or any right or obligation under this Agreement to any other
person or entity; except that the Company may assign this Agreement to any of
its affiliates or wholly-owned subsidiaries, provided, that such assignment will
not relieve the Company of its obligations hereunder.


14.    Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in




--------------------------------------------------------------------------------




writing and signed by duly authorized representatives of the parties hereto.


15.    Waiver; Amendment. Failure or delay on the part of either party hereto to
enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party will not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party. This Agreement
may only be amended in a writing signed the Executive and the Company.


16.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


17.    Headings. The headings of the paragraphs contained in this Agreement are
for reference purposes only and will not in any way affect the meaning or
interpretation of any provision of this Agreement.


18.    Applicable Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.


19.    Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which will be deemed to be an original, and all of which together will
constitute a single agreement.


20.    Survival of Terms. The Executive’s obligations contained in Sections 4, 8
and 9 shall survive termination of this Agreement.


21.    Compliance with Section 409A. Notwithstanding anything herein to the
contrary, if the Executive is a “specified employee” (as defined in Section 409A
of the Internal Revenue Code of 1986, as amended) on the date of termination, to
the extent required by Section 409A, payments hereunder shall be delayed until
the earlier of (i) the date which is six (6) months after the date of
termination or, (ii) the date of the Executive’s death.


[signature page follows]












































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.




COMPANY:                        ASCENT SOLAR TECHNOLOGIES, INC.


By:
/s/ Amit Kumar
Name:
Amit Kumar
Title:
Chairman of the Board
Date:
April 4, 2014











EXECUTIVE:    


By:
/s/ Kong Hian Lee
Name:
Kong Hian Lee (aka Victor Lee)
Date:
April 4, 2014





